

EVERTEC, INC.
2013 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (together with the Vesting Schedule
(defined below), this “Agreement”) is made as of this 28th day of February, 2018
(the “Date of Grant”), by and between EVERTEC, Inc. (the “Company”) and you (the
“Participant”). Defined terms used but not otherwise defined herein will have
the meanings attributed to them in the Plan (defined below).


W I T N E S S E T H


WHEREAS, the Company maintains the EVERTEC, Inc. 2013 Equity Incentive Plan (the
“Plan”);


WHEREAS, in connection with the Participant’s service as an employee of the
Company or any of its Affiliates and Subsidiaries (the “Employment”), the
Company desires to grant Restricted Stock Units (“RSUs”) to the Participant (the
“Award”), subject to the terms and conditions of the Plan and this Agreement;
and


WHEREAS, such RSUs will be time-based RSUs (“Time-Based RSUs”), which vest on a
future specified date or dates, as specified in Exhibit A.


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:


1.
Grant of RSUs. In consideration of the Employment, the Company will grant to the
Participant the number of RSUs set forth in the vesting schedule attached hereto
as Exhibit A (the “Vesting Schedule”). Each RSU represents the unfunded and
unsecured promise of the Company to deliver to the Participant one share of
common stock, par value $.01 per share, of the Company (the “Common Stock”) on
the Settlement Date (as defined in Section 6 hereof).



2.
Purchase Price. The purchase price of the RSUs shall be deemed to be zero U.S.
Dollars ($0) per share.



3.
Vesting. The RSUs shall vest and become non-forfeitable on the dates established
in the Vesting Schedule (each such date, a “Vesting Date”), provided that the
Participant is actively carrying out his or her duties in connection with the
Employment at all times from the Date of Grant through each respective Vesting
Date.



4.
RSUs Vesting Acceleration.



(a)
In the event of the Employment’s termination due to Participant’s death or
Disability (defined below), then all of the Time-Based RSUs that have not become
vested as of the date of the death or the Termination Date (defined below) due
to Participant’s Disability, as applicable, shall automatically vest,
conditioned on the Participant executing a general release of claims related to
or arising from Participant’s Employment, in a form acceptable to the Company.

(b)
In the event the Employment is terminated for any other reason, including
without limitation by the Company with or without cause or due to the
Participant’s resignation, then all RSUs that have not become vested as of the
Termination Date shall automatically be forfeited.



(c)
For purposes of this Section 4:



“Disability” has the following meaning: the Participant’s inability to perform
the Employment by reason of any medically determinable physical or mental
impairment for a period of 6 months or more in any 12 month period.


“Termination Date” is the date the Participant’s Employment is terminated under
the circumstances set forth in (a) or (b) above.


5.
Dividend Equivalents. If the Company pays an ordinary cash dividend on its
outstanding Common Stock at any time between the Date of Grant and the
Settlement Date (as defined in Section 6 below) -- provided that the date on
which stockholders of record are determined for purposes of paying a cash
dividend on issued and outstanding shares of the Common Stock falls after the
Date of Grant -- the Participant shall receive on the Settlement Date or at the
next payroll payment either: (a) a number of Shares (as defined in Section 6
below) having a Fair Market Value (defined herein) on the Vesting Date equal to
the aggregate amount of the cash dividends paid by the Company on a single share
of the Common Stock, multiplied by the number of RSUs that are settled on the
Settlement Date; or (b) a lump sum cash payment equal to the aggregate amount of
the cash dividends paid by the Company on a single share of the Common Stock,
multiplied by the number of RSUs that are settled on the Settlement Date ((a) or
(b) as applicable, the “Dividend Payment”); provided, however, that in the case
of (a), any partial Share resulting from the calculation will be paid in cash.



For purposes of this Agreement, “Fair Market Value” means the closing price of
the Company’s Common Stock at the close of business of the applicable date.


6.
Settlement. Within 75 days following the day any RSUs are vested in accordance
with the terms and conditions of this Agreement (the “Settlement Date”), the
Company shall (a) issue and deliver to the Participant one share of Common Stock
for each vested RSU (the “Shares”) and enter the Participant’s name as a
shareholder of record or beneficial owner with respect to the Shares on the
books of the Company; and (b) calculate the Dividend Payment. The Participant
agrees that the Company may deduct from the Dividend Payment any amounts owed by
the Participant to the Company with respect to any whole Share issued by the
Company to the Participant to cover any partial Share resulting from the
settlement process.



7.
Restrictive Covenants.



(a)
The Participant hereby acknowledges that he or she is familiar with the
Confidential Information (defined below) of the Company and its Affiliates and
Subsidiaries. The Participant acknowledges and agrees that the Company would be
irreparably damaged if the Participant were to provide services to any person
competing with the Company or any of its Affiliates or Subsidiaries or engaged
in a Similar Business (defined below) and that such competition by the
Participant would result in a significant loss of goodwill by the Company.
Therefore, the Participant agrees that the following are reasonable
restrictions:



a.
Similar Business: In consideration of the Award, during the Employment and for a
term of 12 months after the Termination Date, the Participant shall not,
directly or indirectly, engage in Similar Business services or activities within
Puerto Rico or the country(ies) in which the Participant is involved with as
part of his Employment; provided, that nothing herein shall prohibit the
Participant from being a passive owner of not more than 5% of the outstanding
stock of any class of a corporation which is publicly traded so long as the
Participant has no active participation in the business of such corporation.



b.
Clients: In consideration of the Award, for a period of 12 months after the
Termination Date, the Participant shall not, directly or indirectly, solicit or
provide, without the express written consent from the Company, any service for
any Client (defined below), such as those Similar Business services or
activities provided by the Participant during the Employment.



(b)
In consideration of the Award, during the Employment and ending 12 months after
the Termination Date, the Participant shall not directly, or indirectly through
another person, (i) induce or attempt to induce any employee, representative,
agent or consultant of the Company or any of its Affiliates or Subsidiaries to
leave the employ or services of the Company or any of its Affiliates or
Subsidiaries, or in any way interfere with the relationship between the Company
or any of its Affiliates or Subsidiaries and any employee, representative, agent
or consultant thereof; or (ii) hire any person who was an employee,
representative, agent or consultant of the Company or any of its Affiliates or
Subsidiaries at any time during the 12 month period immediately prior to the
date on which such hiring would take place. No action by another person or
entity shall be deemed to be a breach of this provision unless the Participant
directly or indirectly assisted, encouraged or otherwise counseled such person
or entity to engage in such activity.



(c)
For purposes of this Section 7:



a.
“Client” shall mean any person or entity that was a client or customer of the
Company as of the Termination Date and for whom the Participant provided any
services on behalf of the Company or any of its Affiliates or Subsidiaries at
any time, during the term of 5 years prior to the Termination Date.



b.
“Similar Business” shall mean the same or substantially the same business
activity or activities performed or engaged by the Participant for, or on
behalf, of the Company.

c.
“Confidential Information” means information that is not generally known to the
public (but for purposes of clarity, Confidential Information shall never
exclude any such information that becomes known to the public because of
Participant’s unauthorized disclosure) and that is used, developed or obtained
by the Company in connection with its business, including, but not limited to,
information, observations and data obtained by the Participant during the
Employment concerning (A) the business or affairs of the Company, its Affiliates
or Subsidiaries; (B) products or services; (C) fees, costs and pricing
structures; (D) designs; (E) analyses; (F) drawings, photographs and reports;
(G) computer software, including operating systems, applications and program
listings; (H) flow charts, manuals and documentation; (I) databases;
(J) accounting and business methods; (K) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice; (L) customers and Clients and customer or Client lists;
(M) other copyrightable works; (N) all production methods, processes, technology
and trade secrets; and (O) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public (except as a result of
Participant’s unauthorized disclosure or any third party’s unauthorized
disclosure resulting from any direct or indirect influence by Participant) prior
to the date Participant proposes to disclose or use such information.
Confidential Information will not be deemed to have been published or otherwise
disclosed merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.



8.
Taxes. Unless otherwise required by applicable law, on the Settlement Date, (a)
the Shares and the Dividend Payment will be considered ordinary income for tax
purposes and subject to all applicable payroll taxes; (b) the Company shall
report such income to the appropriate taxing authorities as it determines to be
necessary and appropriate; (c) the Participant shall be responsible for payment
of any taxes due in respect of the Shares and the Dividend Payment; and (d) the
Company shall withhold taxes in respect of the Shares and the Dividend Payment
(a “Tax Payment”). In order to satisfy the Participant’s obligation to pay the
Tax Payment, the Company will withhold from any Shares otherwise to be delivered
to the Participant, a number of whole shares of Common Stock having a Fair
Market Value equal to the Tax Payment (i.e., a “cashless exercise”); provided,
however, that the Participant may elect to satisfy his or her obligation to pay
the Tax Payment through a non-cashless exercise, by notifying the Company within
at least 5 business days before the Settlement Date. If the Participant does not
provide such notification within the established timeframe, the Company will
proceed with the default method of the cashless exercise. If the Participant
fails to pay any required Tax Payment, the Company may, in its discretion,
deduct any Tax Payments from any amount then or thereafter payable by the
Company to the Participant and take such other action as deemed necessary to
satisfy all obligations for the Tax Payment (including reducing the number of
Shares delivered on the Settlement Date). The Participant agrees to pay the
Company in the form of a check or cashier’s check any overage of the Tax Payment
paid by the Company as a result of making whole any partial Share issued through
a cashless exercise. Furthermore, the Participant acknowledges and agrees that
the Participant will be solely responsible for making any Tax Payment directly
to the appropriate taxing authorities should the Participant opt not to satisfy
his or her Tax Payment through a cashless exercise.



9.
Rights as Stockholder. Upon and following the Settlement Date (but not before),
the Participant shall be the record or beneficial owner of the Shares unless and
until such Shares are sold or otherwise disposed of, and, if a record owner,
shall be entitled to all rights of a stockholder of the Company (including
voting rights).



10.
Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the Commonwealth of Puerto Rico applicable to contracts to be
performed therein.



11.
Notice. Every notice or other communication relating to this Agreement shall be
made in writing and the notice, request or other communication shall be deemed
to be received upon receipt by the party entitled thereto. Any notice, request
or other communication by the Participant should be delivered to the Company’s
General Counsel.



12.
Miscellaneous. This Agreement and the Plan contain the entire agreement between
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto. No change, modification or waiver of any provision of this Agreement
shall be valid unless in writing and signed by the parties hereto. This
Agreement shall be binding upon and inure to the benefit of any successor or
successors of the Company and any person or persons who shall, upon the death of
the Participant, acquire any rights hereunder in accordance with this Agreement
or the Plan. The terms and provisions of the Plan and the Vesting Schedule are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the provisions of this
Agreement, the Plan shall govern and control.



By clicking “I Accept” in the checkbox below, the Participant is hereby agreeing
to the terms and conditions of this Agreement as of the Date of Grant set forth
above, and that he or she has read the same, including the Vesting Schedule.




1

